Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 15, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

  156637                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 156637
                                                                     COA: 333125
                                                                     Cass CC: 15-010146-FC
  LEON WATSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 22, 2017
  judgment of the Court of Appeals is considered. We DIRECT the Cass County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. Specifically, the prosecutor shall address: (1) whether the rape-
  shield statute, MCL 750.520j, barred evidence of the complainant’s sexual activity with
  two classmates when offered as proof of an alternative cause of the possible scarring
  observed by the sexual assault nurse examiner, see People v Shaw, 315 Mich. App. 668
  (2016); (2) if so, whether that evidence was nevertheless admissible to preserve the
  defendant’s constitutional rights to confrontation and to present a defense, see People v
  Hackett, 421 Mich. 338 (1984); and (3) whether the defendant’s former appellate counsel
  rendered constitutionally ineffective assistance by failing to raise these issues in the Court
  of Appeals.

         The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 15, 2018
           t0612
                                                                                Clerk